FILED

UNITED STATES DISTRICT COURT MAR -9 2020
FOR THE DISTRICT OF COLUMBIA

Glark, U.S. Olstrict & Bankruptcy
Aaurte tor the District of Columbia

NELSON BOSTIC, )
)

Plaintiff, )

)

Vv ) Civil Action No. 1:19-cv-03311 (UNA)

)

)

THE UNITED STATES, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter was filed on November 4, 2019. The complaint contained a number of errors.
Furthermore, Michael Alexander Bethea, a prisoner designated to Augusta Correctional Center,
submitted certain filings on plaintiff's behalf, but failed to establish his status as plaintiffs next
friend. The court entered an order on November 14, 2019, denying the requests for a preliminary
injunction and temporary restraining order and ordering plaintiff to file an amended complaint
within 30 days.

Currently before the court is a motion for next friend status and an first amended complaint,
both submitted by Mr. Bethea. Also before the court is plaintiffs motion to appoint counsel,
motion to amend the complaint (for a second time), and motion for reconsideration of the denial
of injunctive relief. All motions will be denied, and this matter and the first amended complaint
will be dismissed without prejudice.

In his motion for reconsideration, plaintiff argues that he is entitled to injunctive relief
because he is scheduled for eviction on February 10, 2010, which will be detrimental. He does
not, however, provide any legal or factual bases for ordering injunctive relief, nor does he establish

this court’s jurisdiction to do so. “ ‘[T]Jhe decision to grant or deny a rule 60(b) motion is committed
to the discretion of the District Court.’ ” Kareem v. FDIC, 811 F. Supp. 2d 279, 282 (D.D.C. 2011)
(quoting United Mine Workers of Am. 1974 Pension v. Pittston Co., 984 F.2d 469, 476 (D.C. Cir.
1993)). Motions for reconsideration are “disfavored” and “granting .. . such a motion is... an
unusual measure [.]” Cornish v. Dudas, 813 F. Supp. 2d 147, 148 (D.D.C. 2011) (internal
quotation marks omitted) (citing Kittner v. Gates, 783 F. Supp. 2d 170, 172 (D.D.C. 2011)); see
also Wright v. FBI, 598 F. Supp. 2d 76, 77 (D.D.C. 2009). Plaintiff has failed to identify any
justification under Rule 60(b) to vacate the existing judgment of this Court, and therefore, the
motion is denied.

Plaintiff has also moved to appoint counsel. Plaintiffs in civil cases generally do not have
a constitutional or statutory right to counsel. See Willis v. F.B.I., 274 F.3d 531, 532-33 (D.C. Cir.
2001); Ray v. Robinson, 640 F.2d 474, 477 (3d Cir. 1981). Ifa plaintiff is proceeding in forma
pauperis, the court is authorized to appoint counsel under 28 U.S.C. § 1915(e)(1) (1996), but it is
not obliged to do so unless a plaintiff demonstrates that such exceptional circumstances. Plaintiff
has not demonstrated that his claims are particularly complex or that any greater interest of justice
would be served by appointing counsel in this case, as compared to any other pro se case. Lamb
vy. Millennium Challenge Corp., 228 F. Supp. 3d 28, 47 (D.D.C. 2017); see also LCvR 83.11(6)(3).
Considering the limited pro bono resources that are available to the court, and given the current
procedural posture of this case, counsel will not be provided to plaintiff at this time.

Mr. Bethea has filed a motion for next friend status. He indicates that plaintiff is under
stress and is dealing with serious health conditions which have required hospitalizations. While
the court is certainly sympathetic, Mr. Bethea has nonetheless failed to satisfy “the demanding
requirements to proceed as next friend.” Brown v. DCHA, No. 16-1771, 2017 WL 2375492 at *3

(D.D.C. May 31, 2017) (citing Fed. R. Civ. P. 17). In order to quality as a party’s next friend, one
must (1) provide an adequate explanation why the real party in interest cannot appear on his own
behalf to prosecute the action; (2) be truly dedicated to the best interests of the person on whose
behalf he seeks to litigate; and (3) have some significant relationship with the real party in interest.
Whitmore v. Arkansas, 495 U.S. 149, 163-64 (1990). Here, Mr. Betha has addressed the first
element of the Whitmore test, but has failed entirely to address the second and third elements.
Thus, he may not proceed as plaintiff’s next friend and his requests for injunctive relief therein are
also denied.

Mr. Bethea has also filed a first amended complaint on plaintiffs behalf, albeit beyond the
court-ordered deadline. Putting aside the untimeliness, for the reasons explained above, Mr.
Bethea may not file on behalf of plaintiff. Subsequently, the court received a motion a to amend,
purportedly filed by plaintiff, and seeking to add plaintiff's signature to a “prior motion to amend
complaint” and the accompanying certificate of service. First, the court has not received a first
motion to amend complaint; it only received the first amended complaint itself. Second, assuming
that plaintiff is requesting to add his signature to portions of the first amended complaint filed by
Mr. Bethea, he has failed to comply with the requirements of District of Columbia Local Civil
Rules 7(i) and 15.1 in seeking such relief. Additionally, the level of participation of plaintiff in
these filings is entirely unclear and the court cannot speculate because Mr. Bethea has not
established standing to seek relief on behalf of plaintiff. Whitmore, 495 U.S. at 155. “T]he defect
of standing is a defect in subject matter jurisdiction.” Haase v. Sessions, 835 F.2d 902, 906 (D.C.
Cir. 1987). Therefore, the motion to amend is denied and the first amended complaint and this
matter are dismissed without prejudice. A separate order accompanies this memorandum opinion.

rw: $15] 29 no abe —

United States District Judge
